Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 02/22/2022. Claims 1 and 7-10 have been amended. Claims 6 and 13 were previously canceled. Claims 1-5 and 7-12 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/22/2022, with respect to the interpretation of the terms "an unlocking sub-device', "an open access sub-device", and "a connection sub-device" recited in claims 7-12 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Thus, the interpretation has been withdrawn. However, Applicant's amendment necessitated the new ground(s) of interpretation as will be discussed below.
Applicant’s arguments, see pages 8-9, filed 02/22/2022, with respect to the rejections of claims 7-12 under 35 U.S.C. 112(b) have been fully considered but are not persuasive. That is, the terms "an unlocking sub-device', "an open access sub-device", and "a connection sub-device" are removed from claims 7-10, however, claims 7, 8, and 10 still recite "an association device" for which the Specification does not disclose a specific structure. Thus, the rejections are maintained.
In this regard, as also stated in the previous action, the Specification discloses the notebook computer (i.e., a general purpose computer) in paragraph [0032], however, besides that, the Specification does not disclose a specific structure of the device for performing the claimed function. Also, the Specification discloses that “the mobile terminal connects with the 
Applicant’s arguments, see pages 9-12, filed 02/22/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Such claim limitation(s) are: “an association device” recited in claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the association request information” in line 10. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-5 are rejected under 112(b) as being dependent from the rejected claim 1.

Claim limitation “an association device” recited in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-12 are rejected under 112(b) as being dependent from the rejected claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below, and a corresponding Publication of CN105100114A was published 11-25-2015) in view of Tanno et al. (US 2016/0350523 A1; hereinafter, “Tanno”).

Regarding claim 1:
Wang teaches:
A method for establishing association between devices (FIG. 1: terminal interconnected method), comprising:
obtaining, by an acquisition device of an apparatus (Fig. 1: first terminal and interconnected server collectively), identity information of a current user, wherein the identity information includes biological unique information (page 4: Step S101, the first finger print information of first terminal acquisition input. Specifically, when user will interconnect with another terminal … interconnecting application program trigger first terminal execution acquisition fingerprint. Described first Finger print information is the finger print information corresponding with second terminal that user's binding in advance is good and uploads, in other words, first terminal It to be interconnected with some terminal it is necessary to acquire the corresponding finger print information of the terminal, be equivalent to interconnection password, after carrying out Continuous interconnecting steps. --- It is noted that acquisition fingerprint teaches obtain identity information; the first finger print information of the user who corresponds to the second terminal teaches identity information of a current user including biological unique information; note that it is inherent that finger print information is biological unique information; first terminal acquisition input implies an acquisition device); and
in response to the identity information satisfying a pre-configured condition, establishing, by an association device of the apparatus, an association with a mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. … if mutual contact mode is Bluetooth connection, it is described Interconnection information refers to the physical address of terminal Bluetooth; If mutual contact mode is Wi-Fi connections, the interconnection information refers to end Hold the physical address of Wi-Fi interfaces. Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal; page 6: A finger print information is inputted, for binding together second terminal and the finger print information, in the present embodiment, the user is pre- The first finger print information is first set to be bound with second terminal. Pair between second terminal and the first finger print information is being determined After should being related to, the interconnection information of second terminal can be uploaded to interconnection by user together with the first finger print information set by user Server, when interconnected server receives the interconnection information of the second terminal of user's upload and the first finger print information set by user; page 7: Specifically, connection request here is the interconnection information for including the first terminal that first terminal is sent Connection request, second terminal can verify the corresponding interconnection information of first terminal or fingerprint after receiving the connection request Information, or the user of prompt second terminal agree to or refuse connection request. --- Note that mapping relations and bounding with each other teaches a pre-configured condition; and verify the corresponding interconnection information of first terminal or fingerprint and returns to first terminal teaches in response to the identity information satisfying a pre-configured condition; and the first terminal establishes and connects with the second terminal by Bluetooth connection or Wi-Fi connection teaches establishing, by an association device of the apparatus, an association with a mobile terminal associated with the identity information),
sending an association request, by the association device (-- Bluetooth or Wi-Fi), directly to the mobile terminal; the association request including discrete requests selected from [an unlocking request, an access request, or] a connection request, and wherein the mobile terminal, (page 10: Step S608, the first terminal send connection request to the second terminal, and the connection request includes described The interconnection information of first terminal; page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the second terminal teaches the mobile terminal; the first terminal teaches the apparatus; the first terminal send connection request to the second terminal teaches sending an association request directly to the mobile terminal, here see S608 in Fig. 6, where the connection request is sent directly to the second terminal; also, the connection request teaches a connection request itself and an association request since the connection is a kind of association; after second terminal receives and executes the interconnection instruction, then connected teaches the mobile terminal, in response to receiving the association request information sent by the apparatus), conducting the following discrete steps further in response to respective discrete requests: 
…
allowing the mobile terminal to establish a wireline or wireless connection with the apparatus (page 10: Step S608, the first terminal send connection request to the second terminal, and the connection request includes described The interconnection information of first terminal; page 4: Specifically, when user will interconnect with another terminal, can by open interconnection mode, open Bluetooth, Wi-Fi or data connection open the operation that the modes such as interconnecting application program trigger first terminal execution acquisition fingerprint. … Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the first terminal sends the connection request for the interconnection information to the second terminal, and after second terminal receives and executes the interconnection instruction, and then connected, which teaches in response to a connection request, allowing the mobile terminal to establish a connection with the apparatus; Bluetooth, Wi-Fi or data connection teaches a wireline or wireless connection).
Wang is silent about:
[wherein … the mobile terminal, in response to receiving the … request information sent by the apparatus, conducting …:] 
allowing the apparatus to unlock the mobile terminal upon receiving an unlock request; 
allowing the apparatus to access to information of the mobile terminal.
Tanno teaches:
[wherein the mobile terminal, in response to receiving the … request information sent by the apparatus, conducting …:] (this limitation is taught by Wang as stated above, and Tanno also teaches as follows: para. [0037]: Returning to FIG. 1, the lock control section 16 (-- i.e., of the mobile device 10) … transmits (-- i.e., directly) a lock or unlock request including the password to the wearable module 30 via the short-range wireless communication section 11; para. [0051]: For example, the lock control section 36 changes the state to the locked state when the state is the unlocked state and changes the state to the unlocked state when the state is the locked state. … Also, when a lock or unlock request (whether to lock or unlock) is input, the lock state may change according to the request. --- it is noted that when an unlock request is input teaches in response to receiving the request information; here, the mobile device 10 corresponds to the apparatus, and the wearable module 30 corresponds to the mobile terminal)
allowing the apparatus to unlock the mobile terminal upon receiving an unlock request (see above para. [0037] and [0051] -- when an unlock request is input from the mobile device 10, the lock state of the wearable module changes according to the request, that is, changes the state to the unlocked state when the state is the locked state, which teaches allowing the apparatus to unlock the mobile terminal upon receiving an unlock); 
allowing the apparatus to access to information of the mobile terminal (para. [0045]: the functional section 33 … reads information from the SE chip to output the read information to the short-range wireless communication section 31; para. [0053]: Also, the lock control section 36 may not only change the lock state for the list retained by the list retaining section 35, but also lock/unlock the chip of the chip section 34. For example, the lock control section 36 transmits a lock/unlock command to a circuit of a chip of the chip section 34. As a result of this, when the chip of the chip section 34 is in the locked state, no response (no answer) is given even when another external apparatus issues a predetermined request for the chip of the chip section 34 (for example, a read request or the like for the chip. --- Note that when the chip of the chip section 34 is in the locked state, no response (no answer) is given even when another external apparatus issues a predetermined request, which implies that that when the chip of the chip section 34 is in the unlocked state, response (i.e., the read information from the SE chip) is given when another external apparatus issues a predetermined request, which teaches allowing the apparatus to access to information of the mobile terminal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system by enhancing Wang’s the second terminal allowing the first terminal to unlock and access in response to a request from the first 
The motivation is to provide a user with the convenience to control external devices (i.e., second terminals) by allowing the first terminal to control the second terminal remotely using authentication information of the external devices.

Regarding claim 2:
Wang in view of Tanno teaches:
The method according to claim 1, wherein establishing the association with the mobile terminal includes:
Wang further teaches:
using the identity information to obtain information of the mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information.  Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. --- It is noted that looks for the interconnection information of the corresponding second terminal of the first finger print information teaches using the identity information to obtain information of the mobile terminal associated with the identity information); and
using the information of the mobile terminal to establish the association with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the corresponding second terminal teaches the information of the mobile terminal; and establishes and connects with the second terminal teaches establish an association with a mobile terminal associated with the identity information),
wherein the information of the mobile terminal associated with the identity information includes one or more of:
information that unlocks the mobile terminal;
information that allows the apparatus to access the mobile terminal; and
information that establishes a connection with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the interconnection information of the corresponding second terminal of the first finger print information teaches the information of the mobile terminal associated with the identity information; and establishes and connects with the second terminal using the interconnection information teaches information that establishes a connection with the mobile terminal).

Regarding claim 4:
Wang in view of Tanno teaches:
The method according to claim 2, wherein using the information of the mobile terminal to establish the association with the mobile terminal includes:
Wang further teaches:
sending association request information to the mobile terminal (page 10: Step S608, the first terminal send connection request to the second terminal, and the connection request includes described The interconnection information of first terminal; page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent …); and
receiving association information returned by the mobile terminal, wherein the association information is in response to the association request information (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … When first terminal receives second terminal in the corresponding interconnection information of first terminal or finger print information is verified or second terminal User agree to connection request operation after return confirmation message after, then with foundations connection. --- It is noted that return confirmation message teaches association information returned by the mobile terminal; and the return is in response to the connection request).

Regarding claim 5:
Wang in view of Tanno teaches:
The method according to claim 1, wherein the pre-configured condition (see above claim 1 --- mapping relations and bounding with each other) includes one of following:
Wang further teaches:
the identity information is a same as a pre-stored identity verification information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal.. --- It is noted that interconnection information of the corresponding second terminal of the first finger print information to prestore, and when the fingerprinted obtained by the first terminal matches the interconnection information of the second terminal of corresponding first finger print information, the first terminal can be interconnected with the second terminal, which teaches the identity information is a same as a pre-stored identity verification information); and
[a similarity that the identity information matches the pre-stored identity verification information satisfies a pre-configured identity verification condition].

Regarding claim 7:
Claim 7 recites the electronic device which corresponds to the method of claim 1, and contains no additional limitations. Therefore claim 7 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 8:
Claim 8 recites the electronic device which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 8 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 10:
Claim 10 recites the electronic device which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 11:


Regarding claim 12:
Wang in view of Tanno teaches:
The electronic device according to claim 7, comprising …
Wang further teaches:
an electronic device, wherein the electronic device is a computer (the user terminal may include mobile phone, laptop, tablet computer, vehicle-mounted computer, POS (Point Of Sales, point of sale) machine etc. The method as shown in the figure includes at least).

Claims 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below) in view of Tanno et al. (US 2016/0350523 A1; hereinafter, “Tanno”), and further in view of Suzuki (JP 2017-107575 A; hereinafter, “Suzuki”).

Regarding claim 3:
Wang in view of Tanno teaches:
The method according to claim 2, wherein establishing the association with the mobile terminal further includes:
Wang in view of Tanno is silent about:
selecting at least one of a plurality of mobile terminals associated with the identity information to establish the association, wherein the at least one of the plurality of mobile terminals includes the mobile terminal.
Suzuki teaches:
selecting at least one of a plurality of mobile terminals associated with the identity information to establish the association, wherein the at least one of the plurality of mobile terminals includes the mobile terminal (page 4: FIG. 4A is a diagram for explaining the device information table ET. This device information table ET is configured to store a plurality of “device identification information” and “device authentication information” for each “terminal identification information” of the mobile terminal device 2 as information related to the external device 3, and the contents thereof The information input by the input operation on the user side is information arbitrarily registered by being transmitted to the information management server device 1. The “terminal identification information” is terminal identification information for identifying the mobile terminal device 2. “Device identification information” is device identification information for identifying the external device 3 accessible by the corresponding mobile terminal device 2. --- It is noted that Fig. 4 teaches a plurality of mobile terminals; “Device identification information” which is device identification information for identifying the external device 3 teaches the identity information to establish the association; and the external device 3 is selected from the list in Fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Tanno’s system by enhancing Wang in view of Tanno’s authentication server to determine at least one mobile terminal associated with the device identification information for identifying the external device, as taught by Suzuki, in order to prevent an unauthorized connection by selecting a device from the registered devices.
The motivation is to avoid the risk of unauthorized access to the mobile terminal by establishing the connection only when the biological information of the user is associated with the mobile terminal.

Regarding claim 9:
Claim 9 recites the electronic device which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakamoto et al. (US 2019/0075460 A1; hereinafter, “Sakamoto”) discloses an authentication system for performing biometric authentication through one-to-many authentication. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491